Title: To George Washington from Colonel William Grayson, 29 January 1777
From: Grayson, William
To: Washington, George



Dear Sir.
Dumfries [Va.] Jany 29th 1777.

I had the pleasure of your favor by the post; and am extremely well satisfy’d that you have appointed Major Ross to our regiment; I saw Major Frazer in Philada but did not mention the matter to him, as from a declaration of his sentiments to me, I discovered it would not by any means be agreable: I have wrote by Post to inform Major Ross of your determination.
With respect to the recruiting business, you may depend that every thing in my power shall be done to get the regiment completed in a short time; though I am sorry to inform you that we labor under very great disadvantages; in every part of this state, there is nothing to be seen but recruiting parties & a number of the best of the officers have been already engag’d; besides this the expectations from the three State regiments will greatly injure us, as almost every young gentleman, who is fit for an Ensign is about to apply on tuesday next at Wmsburgh for a Captain’s commission; We have however been able to get some officers, who I think will be able to raise their men, and also to discharge the duties of their Station & Col. Powell who is here at present & myself have Agreed on some others, in Loudoun Berkeley & Frederick; We shall set out immedy & continue to ride through the

Country until we have finished the appointments. When I was at Baltimore I applied to Congress for some Cloth for the soldiers which I thought would be a great temptation for them to inlist: this they complied with & furnished me with a sufficiency for two hundred suits & gave me a promise for the residue when the recruits wanted them: these I propose to have made up immediately, & I am induc’d to believe that this step will greatly facilitate the inlistments. We have very little news here except that the people are exceedingly unanimous in their sentiments, & from what I can hear the recruiting service goes on tolerably well, Col: Lee told me yesterday, that he was well inform’d the six additional regiments did not want a thousand men to complete them: there are several companies in the State which have been completed some days since, & I am surpris’d they dont march: the first division of the 2nd Regiment is here, the rest are at Fredericksburgh on their way to join you; their officers acquaint me that the 7th Regiment is also at Fredericksburg & moving on for the same purpose; from the best information the strength of the two, will be about one thousand men.
Mr Triplett I this day sent to, informing him of yr intention; I do not think (if he accepts of yr offer) that it will interfere with Mr Moore who depends on a different part of the Country for his recruits. I am with every sentiment of friendship & esteem Sir Yr Most Obedt Servt

Willm Grayson

